DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on September 30, 2021.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on October 7, 2021 has been entered. 

Status of the Claims

This office action is prepared in response to the claim amendments and remarks filed by the applicant on October 7, 2021 relating to U.S. Patent Application No. 16/359,207 filed on March 30, 2019.  Claims 1 – 2 and 10 - 13 have been amended.  Claims 1  - 20 are pending and have been examined. This action is non-final.
Response to Arguments 

	Applicant’s remarks submitted on October 7, 2021 have been fully considered.
	With respect to the Section 101 rejection, Applicant asserts that amended Claim 1 is not directed to an abstract idea and is instead directed to patent eligible subject matter, particularly in that the underlined components and bolded operations noted by the applicant in amended Claim 1, (Remarks pp. 19 - 20), do not fall into any of the enumerated groupings and does not recite any of the judicial exceptions enumerated in the 2019 PEG. Applicant asserts that the interactions of organizing human activities are not themselves recited in the claims and, citing to the specification (Par. 85), further asserts that "The concepts provided herein including the particular embodiments thereof represent a technological advancement in lead management, which includes, inter alia, a technological advancement in speed-to-contact. Speed-to-contact is an important metric to vendors because up to about half of sales go to vendors that call potential buyers (e.g., potential borrowers) first upon learning of the potential buyers' interests in one or more products or services. Due to the computer-related technology in which lead management is currently based, speeds-to-contact are on the order of just a few minutes. Therefore, the lead management system provided herein is also necessarily rooted in computer-related technology in order to offer improved speeds-to-contact on the order of seconds. Furthermore, the lead management system integrates some aspects of sales management, thereby providing a synergistic technological advancement in sales management as well. The technological advancement in sales management includes CLR scripts customized on- the-fly and attribute-based routing of phone calls from the CLRs to the best available LLOs, which, again, is made possible assuming arguendo that the claim falls within one of the enumerated groupings, it integrates, similar to Example 35, the exception into a practical application as set forth in the 2019 PEG, in that like BASCOM the claimed combination of additional elements presents a specific, discrete implementation of the abstract idea, particularly that the additional elements and limitations of amended Claims 1 and 2 provide an inventive concept and thus represent significantly more, because these additional elements and limitations are a practical implementation of the alleged abstract idea, which enables a technological advancement in lead management relating to a technological advancement in speed-to-contact using the cited digital lending platform, in a non-conventional and non-generic way, even though the steps may use well-known components. (Remarks, pp. 22 - 24). Examiner respectfully disagrees. The amended claims recite an improvement of a business method, not a technical improvement, through the use of generic computing components. (See Section 101 rejection below). The Section 101 rejection is maintained.		
With respect to the Section 103 rejection Applicant has amended independent Claims 1, 10 and 12, as well as Claims 2, 11, and 13 and asserts that the cited references, Mikurak, Tivey and Lynch, either alone or in combination, fail to disclose Mikurak discloses an increase visibility during order management in a network- based supply chain environment. However, Mikurak, lacks any disclosure that: (i) "the lead intake engine further comprising at least one or more of: (i) a lead processing module configured for processing the sales leads, and (ii) a tracking mechanism configured to determine an age for each processed sales lead using a speed-to-contact metric, wherein the lead processing module comprises a scoring algorithm, a validating module, and a lead-enriching module;" and (ii) "enriching original data of at least a first portion of incoming sales leads relating to the processed sales lead with complementary data using the lead-enriching module, such that the enriched original data is used to 25 
Application No. 16/359,207Docket No.: 102186.0048PAmendment dated October 7, 2021After Final Office Action of July 7, 2021convert the portion of the incoming sales leads into enriched sales leads, scoring the enriched sales leads and a second portion of the incoming sales leads that are not converted to the enriched sales leads with scores using the scoring algorithm, wherein the scoring algorithm is configured to continuously score or rescore the scored enriched sales leads and the scored second portion of the incoming sales leads in response to additional enrichment data that is received from the processed sales leads using the lead-enriching module, and validating one or more loan inquiries of the processed sales leads, the original data of the incoming sales leads, or both, using the validating module," as set forth in amended Claim 1. (Remarks, pp. 25 – 26). Applicant also asserts that Tivey discloses systems and method for assignment of sales lead. However, Tivey also fails to remedy the shortcomings of Mikurak with respect to amended Claim 1 in that Tivey fails to disclose that: (i) "the lead intake engine further comprising at least one or more of. (i) a lead processing module configured for processing the sales leads, and (ii) a tracking mechanism configured to determine an age for each processed sales lead using a speed-to- contact metric, wherein the lead processing module comprises a scoring algorithm, a validating module, and a lead-enriching module;" and (ii) "enriching original data of at least a first portion of incoming sales leads relating to the processed sales lead with complementary data using the lead- enriching module, such that the enriched original data is used to convert the portion of the incoming sales leads into enriched sales leads, scoring the enriched sales leads and a second portion of the incoming sales leads that are not converted to the enriched sales leads with scores using the scoring algorithm, wherein the scoring algorithm is configured to continuously score or rescore the scored enriched sales leads and the scored second portion of the incoming sales leads in response to additional enrichment data that is received from the processed sales leads using the lead-enriching module, and validating one or more loan inquiries of the processed sales leads, the original data of the incoming sales leads, or both, using the validating module," as set forth in amended Claim 1. (Remarks, p. 26). Applicant also asserts that Lynch discloses system and method for automated process of deal structuring. However, Lynch also fails to remedy the shortcomings of Mikurak and Tivey with respect to amended Claim 1 in that Lynch fails to disclose that: (i) "the lead intake engine 26 Application No. 16/359,207Docket No.: 102186.0048PAmendment dated October 7, 2021After Final Office Action of July 7, 2021further comprising at least one or more of: (i) a lead processing module configured for processing the sales leads, and (ii) a tracking mechanism configured to determine an age for each processed sales lead using a speed-to-contact metric, wherein the lead processing module comprises a scoring algorithm, a validating module, and a lead-enriching module;" and (ii) "enriching original data of at least a first portion of incoming sales leads relating to the processed sales lead with complementary data using the lead-enriching module, such that the enriched original data is used to convert the portion of the incoming sales leads into enriched sales leads, scoring the enriched sales leads and a second portion of the incoming sales leads that are not converted to the enriched sales leads with scores using the scoring algorithm, wherein the scoring algorithm is configured to continuously score or rescore the scored enriched sales leads and the scored second portion of the incoming sales leads in response to additional enrichment data that is received from the processed sales leads using the lead-enriching module, and validating one or more loan inquiries of the processed sales leads, the original data of the incoming sales leads, or both, using the validating module," as set forth in amended Claim 1. (Remarks, pp. 26 – 27). Applicant’s argument is persuasive. The cited references do not disclose all of the elements in the amended claims. A further search has not identified references that disclose the additional elements in the amended claims. The Section 103 rejection is withdrawn.

Claim Rejections - 35 U.S.C. § 101

          35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 1 - 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 9 are directed to system. Claims 10 - 11 are directed to system. Claims 12 - 20 are directed to a non-transitory computer readable medium including executable instructions. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea
Claim 1 recites a digital lending platform, comprising: a lead intake engine comprising an application programming interface configured to provide data corresponding to one or more sales leads to a lead queue and lead cache, the lead intake engine further comprising at least one or more of: (i) a lead processing module configured for processing the sales leads, and (ii) a tracking mechanism configured to determine an age for each processed sales lead using a speed-to-contact metric, wherein the lead processing module comprises a scoring algorithm, a validating module, and a lead-enriching module; a non-transitory computer-readable medium ("CRM") including executable instructions that, when executed on a server host by one or more processors, cause the server host to instantiate at least a one or more portions of a lead management system configured to perform a plurality of steps, comprising: enriching original data of at least a first portion of incoming sales leads relating to the processed sales lead with complementary data using the lead-enriching module, such that the enriched original data is used to convert the first portion of the incoming sales leads into enriched sales leads, scoring the enriched sales leads and a second portion of the incoming sales leads that are not converted to the enriched sales leads with scores using the scoring algorithm, wherein the scoring algorithm is configured to continuously score or rescore the scored enriched sales leads and the scored second portion of the incoming sales leads in response to additional enrichment data that is received from the processed sales leads using the lead-enriching module, and validating  one or more loan inquiries of the processed sales leads, the original data of the incoming sales leads, or both, using the validating module; a phone system including a dialer configured to dial phone numbers for the sales leads from one or more dialer tables of the phone system sorted in accordance with the scores of the sales leads by the lead intake engine; and 2Application No. 16/359,207Docket No.: 102186.0048P Amendment dated October 7, 2021a loan origination system configured to create a sales-purposed record in a sales database for each sales lead using the original data, the complementary data, or a combination thereof up to at least a time of the dialer dialing a phone number associated with the record, wherein components of the lead intake engine, the phone system, and the loan origination system form a lead management system optimized for speed-to-contact with telecommunications regulatory compliance. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites sending, receiving, processing, enriching, scoring and storing sales lead data which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 10 and 12 contain similar elements and are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a digital lending platform, comprising: a lead intake engine comprising an application programming interface configured to provide data corresponding to one or more sales leads to a lead queue and lead cache, the lead intake engine further comprising at least one or more of: (i) a lead processing module configured for processing the sales leads, and (ii) a tracking mechanism configured to determine an age for each processed sales lead using a speed-to-contact metric, wherein the lead processing module comprises a scoring algorithm, a validating module, and a lead-enriching module; a non-transitory computer-readable medium ("CRM") including executable instructions that, when executed on a server host by one or more processors, cause the server host to instantiate at least a one or more portions of a lead management system configured to perform a plurality of steps, comprising: enriching original data of at least a first portion of incoming sales leads relating to the processed sales lead with complementary data using the lead-enriching module, such that the enriched original data is used to convert the first portion of the incoming sales leads into enriched sales leads, scoring the enriched sales leads and a second portion of the incoming sales leads that are not converted to the enriched sales leads with scores using the scoring algorithm, wherein the scoring algorithm is configured to continuously score or rescore the scored enriched sales leads and the scored second portion of the incoming sales leads in response to additional enrichment data that is received from the processed sales leads using the lead-enriching module, and validating one or more loan inquiries of the processed sales leads, the original data of the incoming sales leads, or both, using the validating module; a phone system including a dialer configured to dial phone numbers for the sales leads from one or more dialer tables of the phone system sorted in accordance with the scores of the sales leads by the lead intake engine; and 2Application No. 16/359,207Docket No.: 102186.0048Pa loan origination system configured to create a sales-purposed record in a sales database for each sales lead using the original data, the complementary data, or a combination thereof up to at least a time of the dialer dialing a phone number associated with the record, wherein components of the lead intake engine, the phone system, and the loan origination system form a lead management system optimized for speed-to-contact with telecommunications regulatory compliance. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea in a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 13 and 11 (the lead processing module includes a deduplicating filter and the lead-enriching module configured to coordinate with third-party data-enriching providers to enrich the original data of the first portion of incoming sales leads with the complementary data and the lead intake engine includes the tracking mechanism configured to further determine one or more ages of the enriched sales leads), Claims 3 and 14 (the enriched sales leads are intermittently further enriched by third-party data- enriching providers by way of an api interface of the lead management system exposed to the third-party data-enriching providers 3Application No. 16/359,207Docket No.: 102186.0048PAmendment dated October 7, 2021wherein the one or more dialer tables of the phone system are concomitantly sorted in accordance with the scores of the sales leads by the lead intake engine while the enriched sales leads are further enriched by the third-party data-enriching providers) Claims 4 and 15 (the complementary data is selected from TCPA compliance data including phone type and subscriber information, subject property information or a combination thereof, borrower employment information including employment history, income, or a combination thereof, and borrower financial or a combination thereof), Claims 5, 16  and 11(the phone system includes a scripter configured to provide customized scripts to a call center), Claims 6, 17 and 11 (any answers provided by potential borrowers are logged in the one or more dialer tables to enrich the original data, 4Application No. 16/359,207Docket No.: 102186.0048P After Final Office Action of July 7, 2021further enrich the enriched sales leads or both), Claims 7 and 18 (each LLO is assigned a unique phone number and one or more associated LLO attributes configured for attribute-based routing of phone calls by an automatic call distributor), Claims 8 and 19 (one or more databases configured to store marketing information) and Claims 9 and 20 (the sales database is configured with a viewing tool to mask information not relevant to one or more sales strategies, information potentially detrimental to the one or more sales strategies, or a combination thereof) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 - 20 are not patent eligible. 


CONCLUSION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694   


/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        11/5/2021